DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17 and 21) in the reply filed on December 29, 2020 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search the full scope of the invention.  This is not found persuasive because search burden is not a factor for determining how claims are restricted in applications filed under 35 U.S.C. §371.  According to the M.P.E.P., restriction practice under M.P.E.P. § 806 is applied to national applications under 35 U.S.C. 111(a) while unity of invention practice under M.P.E.P. Chapter 1800 is applied to national stage applications (see M.P.E.P. § 201).
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application for Figures 5A-5C, which are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 2, 6 and 21 are objected to because of the following informalities:  Claim 2 should recite “The method of claim 1, where the non-coding sequence of deoxyribonucleic acids is administered in combination with combination antiretroviral therapy . . . ”.  Claim 6 should recite “is an element selected from the group consisting of GT, GG . . .”  Claim 21 has an extra space before the period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-17and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating retroviral infection (e.g., HIV), does not reasonably provide enablement for a method for treating any known viral infection (other than a retroviral infection).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, 
	Nature of the invention.  The claims are directed to a method for treating any viral infection by administering a non-coding sequence comprising at least one N1N2CGN3N4 motif.
	State of the prior art.  At the time the invention was made, there were numerous classes/types of known viruses with different structures (helical, enveloped, icosahedral, etc.), different genomes (RNA, DNA, single stranded, double stranded), different mechanisms of infection, etc. 
	Breadth of the claims.  The claims are very broad, encompassing a method for treating any viral infection.  
	Guidance in the specification and working examples.  Figures 2 and 5 show that the claimed nucleic acid inhibited the spread of HIV.  There are no examples demonstrating the effect of the claimed nucleic acids on any other virus type.
	Predictability of the art.  In the instant application, applicant has not disclosed or shown the effectiveness of the claimed nucleic acids against viruses other than HIV.  There are many known viruses that are completely unrelated to 
	Amount of experimentation.  It is not known whether the claimed nucleic acids have any effect against viruses other than HIV.  Applicant has identified nucleic acids, which are effective against HIV (e.g., a retrovirus), but essentially all of the work required to ultimately develop a treatment method for viruses other than HIV has been left for others.
	Given the breadth of the claims, the lack of guidance in the specification, and the lack of predictability of the art, it would require undue experimentation for one skilled in the art to practice the full scope of the claimed method.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 12, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant) and as evidenced by Carr et al. (The Lancet, 2000, 356:1423-1430).
The claims are directed to a method of treating viral infections comprising administering a non-coding sequence of deoxyribonucleic acids comprising at least one sequence motif N1N2CGN3N4, wherein N is a nucleotide comprising A, C, T, or G, and C is deoxycytidine, G is deoxyguanosine, A is deoxyadenosine and T is deoxythymidine to a subject in need thereof.
	Krieg et al. teaches a method for treating a subject, comprising: administering a CpG nucleic acid to a subject infected with human immunodeficiency virus (HIV) in an effective amount to treat HIV infection.  The CpG nucleic acid may be any type of nucleic acid containing a CpG motif and may have the following formula: 5'[TCN1TN2X1X2CpGTT]N3[X1X2CpGTT]N4[X1X2CpGTT]3' (SEQ ID NO: 33), where N4 is about 0-26 bases. In some embodiments, N3 and N4 are both TT, X2 is T, and/or X1 is G. (see claim 1 and paragraphs [0025] and [0026]) [claims 1, 4, 6 and 8].  Thus, SEQ ID NO:33 can be between 40 to 200 (or 48-116) nucleotides depending on the length of N4 [claims 12 and 14]. The CpG nucleic acid of Krieg et al. can be administered in combination with combination anti-retroviral therapy (e.g., HAART1) (see paragraphs [0015] to [0017]) [claim 2].  The CpG can be administered at the same time as the anti-retroviral therapy or provided prior to combination anti-retroviral therapy (see paragraph [0019]) [claims 16 and 17].  Krieg et al. also teaches that the CpG can be administered as an adjuvant for a vaccine (see paragraph [0020]) [claim 21].  SEQ ID NO: 33 of Krieg et al. is linear open-chained on both sides (see paragraphs [0033] and [0034])2 [claim 7].  Krieg et al. states that the CpG nucleic acids can be double-stranded or single-stranded. Generally, double-stranded molecules are more stable in vivo, while single-stranded molecules have increased immune activity. Thus in some aspects of the invention it is preferred that the nucleic acid be single stranded and in other aspects it is preferred that the nucleic acid be double stranded (see paragraph [0034]) [claim 15].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant) and Carr et al. (The Lancet, 2000, 356:1423-1430) as s 1, 2, 4, 6-8, 12, 14-17 and 21 above, and further in view of Scheller et al. (Journal of Biological Chemistry, 2004, 279(21):21897-21902).
	The claims are directed to the method of claim 1 where the method is used to treat a latent HIV infection.
	The teachings of Krieg et al. and Carr et al. are outlined above and incorporated herein.  Krieg et al. and Carr et al. do not teach treating a latent HIV infection.  However, Scheller et al. teaches the use of CpG oligonucleotides to reactivate latent HIV and suggests this approach to eradicate latent HIV reservoirs in patients undergoing antiretroviral therapy (see, for example, the abstract and introduction).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the method of Krieg et al. to also treat latent HIV infections.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Scheller et al. (CpG ODNs can be used to reactivate latent HIV and allow the eradication of the latent HIV reservoirs with antiretroviral therapy treatment.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant) and Carr et al. (The Lancet, 2000, 356:1423-1430) as applied to claims 1, 2, 4, 6-8, 12, 14-17 and 21 above, and further in view of Damha et al. (Biochemistry, 1994, 33:7877-7885; cited by applicant).
	The claims are directed to the method of claim 1 where the deoxynucleic acid comprises at least one nucleotide in L-conformation [claim 9] or where one of the five terminal nucleotides is in L-conformation [claim 10].
	The teachings of Krieg et al. and Carr et al. are outlined above and incorporated herein.  Krieg et al. and Carr et al. do not teach the use of nucleotides is in L-conformation.  However, Damha et al. teaches that the incorporation of L-nucleotides DNA provides enhanced resistance to nucleases (see pages 7877-7878).  Damha et al. found that chimeric L/D-oligomers with terminal L-units provided adequate duplex forming capability and excellent enzymatic stability (see paragraph bridging pages 7877 and 7878).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CpG of Krieg et al. and include L-nucleotides at the terminal ends of the CpG oligonucleotide.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Damha et al. that chimeric L/D-
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant) and Carr et al. (The Lancet, 2000, 356:1423-1430) as applied to claim 1 above, and further in view of Junghans et al. (WO 2001/07055; published February 1, 2001; cited by applicant).
	The claims are directed to the method of claim 1 where the deoxynucleic acid is one of SEQ ID NOs:1-4 or 5. 
	The teachings of Krieg et al. and Carr et al. are outlined above and incorporated herein.  Krieg et al. and Carr et al. do not teach SEQ ID NOs:1-5.  However, Junghans et al. teaches SEQ ID NO: 9 which is 100% identical to instant SEQ ID NO: 5, which encompasses instant SEQ ID NO: 3 (see pdf pages 25-26 of Junghans et al.).  Junghans et al. teaches that the disclosed CpG molecules comprising a partially single-stranded, dumbbell-shaped covalently closed chain of deoxyribonucleoside units, are used for immunostimulation in humans or higher animals.  The CpG molecules activate T- and B-cells and are useful for immunostimulation in vitro or in vivo, e.g. as an adjuvant in therapeutic 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known CpG molecules, including the CpG molecules disclosed by Junghans et al., in the method of Krieg et al. and the result would be predictable (stimulation of the subject’s immune system).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Carr et al., HAART (highly active antiretroviral therapy) is a treatment regimen typically comprised of a combination of at least three antiretroviral drugs.
        2 The specification states that a linear open-chained DNA sequence is designated as oligonucleotide, abbreviated with ODN (see paragraph [0037]).